                                                                               Motion, DE10 is GRANTED.


                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


CAPWEALTH ADVISORS, LLC,                         )
                                                 )
       Plaintiff,                                ) No.: 3:21-cv-00036
v.                                               )
                                                 ) Judge Eli J. Richardson
TWIN CITY FIRE INSURANCE CO.,                    ) Magistrate Judge Barbara D. Holmes
                                                 )
       Defendant.                                )



         DEFENDANT TWIN CITY FIRE INSURANCE COMPANY’S
  UNOPPOSED MOTION FOR LEAVE TO ALLOW LEAD COUNSEL TO APPEAR
 TELEPHONICALLY OR, IN THE ALTERNATIVE, TO ALLOW OTHER COUNSEL
  OF RECORD TO ATTEND THE INITIAL CASE MANAGEMENT CONFERENCE

       Defendant Twin City Fire Insurance Company (“Twin City”) respectfully moves for

leave to allow lead counsel to appear telephonically at the initial case management conference

scheduled before Magistrate Judge Barbara D. Holmes on April 6, 2021, or in the alternative, to

allow other counsel of record to attend. Twin City states as follows in support of the motion:

       1.      Plaintiff CapWealth Advisors, LLC (“CapWealth”) filed a Complaint against

Twin City on December 16, 2020 in a case captioned, CapWealth Advisors, LLC v. Twin City

Fire Insurance Company, Case No. 20-1247-111 (Tenn. Chancery Ct. (Davidson Cty.)). Twin

City removed the case to this Court on January 15, 2021. See Dkt. 1.

       2.      An initial case management conference for this case is scheduled before

Magistrate Judge Barbara D. Holmes on April 6, 2021 in Courtroom 764. See Dkt. 4. The

parties have conferred and are in the process of preparing the proposed case management order

to submit to the Court in accordance with its instructions prior to the conference. Id.




                                               -1-
     Case 3:21-cv-00036 Document 14 Filed 03/24/21 Page 1 of 3 PageID #: 149
       3.       Twin City is represented by attorneys at the law firm Wiley Rein LLP (“Wiley”),

located in Washington, DC. Wiley Rein is acting as “lead counsel” in this case. Twin City is

also represented by undersigned counsel of the law firm Lewis Thomason, located in Nashville,

Tennessee.

       4.       Due to the pandemic and because the attorneys from Wiley who are lead counsel

in this case are located out of town, Twin City respectfully requests leave to permit lead counsel

to attend the initial case management conference telephonically. In the alternative, Twin City

respectfully requests that, to the extent lead counsel may not appear telephonically, the Court

permit undersigned counsel to attend the initial case management conference. Undersigned

counsel will have access to lead counsels’ calendars for purposes of scheduling case

management deadlines and selecting a target trial date.

       5.       Plaintiff CapWealth does not oppose the relief sought in this motion.         See

LR7.01(a)(1).

       WHEREFORE, Twin City respectfully requests the Court grant this motion for leave to

allow lead counsel to appear telephonically at the initial case management conference scheduled

for April 6, 2021, or in the alternative, to allow other counsel of record to attend.




                                                -2-
    Case 3:21-cv-00036 Document 14 Filed 03/24/21 Page 2 of 3 PageID #: 150
                                              Respectfully submitted,


DATED: March 23, 2021                         LEWIS THOMASON

                                              /s/ Kaya Grace Porter
                                              Kaya Grace Porter, BPR No. 035290
                                              424 Church Street, Suite 2500
                                              Nashville, Tennessee 37219-8615
                                              (615) 259-1366
                                              kporter@lewisthomason.com

                                              And

                                              David H. Topol
                                              Matthew W. Beato
                                              Ashley L. Criss
                                              (pro hac applications filed)
                                              WILEY REIN LLP
                                              1776 K Street NW
                                              Washington, DC 20006
                                              (202) 719-7000


                                              Counsel for Twin City Fire Insurance Company


                                 CERTIFICATE OF SERVICE


        I hereby certify that on this the __ day of March, 2021, a copy of the foregoing
Unopposed Motion for Leave to Allow Lead Counsel to Appear Telephonically was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U.S. mail. Parties may access this filing through the Court’s electronic filing system.


Eugene N. Bulso, Esq.
Nicholas D. Bulso, Esq.
Bulso, PLC
155 Franklin Road, Suite 400
Brentwood, TN 37027


                                              /s/ Kaya Grace Porter
                                              Kaya Grace Porter BPR No. 035290



                                               -3-
    Case 3:21-cv-00036 Document 14 Filed 03/24/21 Page 3 of 3 PageID #: 151
